Exhibit 10.2

 

 

[ex10-9img002.gif]

 

EXECUTIVE EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (“Agreement”) is made and entered into as of January
1, 2016 by and between NovaBay Pharmaceuticals, Inc. (“Company”) and Thomas J.
Paulson (“Executive”).

 

RECITAL

 

The Company and Executive desire to formalize and reflect Executive’s employment
under the terms and conditions of this Agreement.

 

NOW, THEREFORE, in consideration of the foregoing recital, the mutual covenants
herein contained and for other good and valuable consideration, the parties
hereto hereby agree as follows:

 

I.     EMPLOYMENT.

 

A.     Position and Responsibilities. The Company hereby employs the Executive
as its Chief Financial Officer (“CFO”). Executive shall do and perform all such
services and acts as necessary or advisable to fulfill the duties and
obligations of said position and/or such other and/or additional
responsibilities as reasonably delegated to Executive by Executive’s superior
and/or the Company’s Board of Directors (the “Board”) typically performed by a
CFO consistent with the Company’s Bylaws.

 

B.     Term. Executive’s employment with the Company is at-will and shall be
governed by the terms of this Agreement, commencing on January 1, 2016 and
continuing to and including December 31, 2017, unless this Agreement is
terminated at some earlier time in accordance with the terms of this Agreement.

 

C.     Devotion. Except as heretofore or hereafter excepted by the Company in
writing, during the term of this Agreement, Executive (i) shall devote full time
and attention to the foregoing responsibilities, (ii) shall not engage in any
other business or other activity which may materially interfere with Executive’s
performance of said responsibilities, and (iii) except as to any investment made
in a publicly traded entity not amounting to more than 1% of its outstanding
equity, shall not, directly or indirectly, as an employee, consultant, partner,
principal, director or in any other capacity, engage or participate in any
business that is in competition with the Company.

 

D.     Services’ Uniqueness. It is agreed that Executive’s services to be
performed under this Agreement are special, unique and extraordinary and give
rise to peculiar value, the loss of which may not be reasonably or adequately
compensated by a damages award, in any legal action. Accordingly, in addition to
any other rights or remedies available to the Company, the Company shall be
entitled to injunctive and other equitable relief to prevent or remedy a breach
of the terms of this Agreement by Executive.

 

 
1

--------------------------------------------------------------------------------

 

 

II.     PROPRIETARY RIGHTS, CONFIDENTIAL INFORMATION, NONSOLICITATION, ETC.

 

Executive has executed an agreement relating to the treatment of (and
Executive’s obligations as to) proprietary rights, confidential information, and
certain non-solicitation and other matters. It is further understood and agreed
that said agreement is deemed to continue in full force and effect, binding and
not affected, in any manner, by the terms in this Agreement.

 

III.     COMPENSATION AND BENEFITS.

 

Executive’s compensation and bonus rights are as follows:

 

A.     Salary. Executive shall be entitled to an annual salary of $290,000 (the
“Base Salary”), subject to such deductions, withholding and other charges as
required by law, payable in accordance with the Company’s standard payroll
schedule. Executive’s salary shall be subject to at least an annual review by
the Company and may be adjusted by action of the Board, based on Executive’s
performance, the financial performance of the Company and the compensation paid
to a CFO (in comparable positions). Such adjustment shall not reduce your then
current annual base salary unless you provide written consent.

 

B.     Bonus. The Executive shall be eligible for any bonus plan that is deemed
appropriate by the Board of Directors of the Company.

 

1.     Annual Bonus. Executive shall be entitled to such amount of bonus
payment, if any, as considered and approved by the Board in its sole discretion
annually (for each year of services) during the term of this Agreement, which
bonus amount shall be determined by all factors deemed relevant for that purpose
by the Board and shall include (i) the fulfillment, during the relevant year, of
specific milestones and tasks delegated, for such year, to Executive as set by
Executive and the Company’s President and/or the Board, before the end of the
first calendar Quarter, (ii) the evaluation of Executive by the Company’s
President and/or the Board, (iii) the Company’s financial, product and expected
progress and (iv) other pertinent matters relating to the Company’s business and
valuation. The amount of any annual bonus determined with respect to performance
during a calendar year or the Company’s fiscal year, as the case may be, will be
paid in full on or before the date that is 2½ months following the end of the
year for which the bonus was earned. The Compensation Committee of the Board of
Directors shall have the sole discretion to pay any or all of the Annual Bonus
in the form of equity compensation. Any such equity compensation shall be issued
from the Company’s Omnibus Incentive Plan, and shall be fully vested upon
payment.

 

C.     Other Benefits. Executive shall be entitled to five (5) weeks of paid
vacation for each calendar year to be taken pursuant to the Company’s vacation
benefits policy. Executive is also entitled to other benefits as (i) are
generally available to the Company’s other similar, high level executives,
consisting of such medical, retirement and similar benefits as are so available
and (ii) are deemed special to Executive and approved by the Board.

 

 
2

--------------------------------------------------------------------------------

 

 

IV.     TERMINATION.

 

A.     At-Will Employment. It is understood and agreed by the Company and
Executive that this Agreement does not contain any promise or representation
concerning the duration of Executive's employment with the Company. Executive
specifically acknowledges that his employment with the Company is at-will and
may be altered or terminated by either Executive or the Company at any time,
with or without cause and with or without notice. In addition, that the rate of
salary, any bonuses, paid time off, other compensation, or vesting schedules are
stated in units of years or months or weeks does not alter the at-will nature of
the employment, and does not mean and should not be interpreted to mean that
Executive is guaranteed employment to the end of any period of time or for any
period of time. In the event of conflict between this disclaimer and any other
statement, oral or written, present or future, concerning terms and conditions
of employment, the at-will relationship confirmed by this disclaimer shall
control. This at-will status cannot be altered except in a writing signed by
Executive and approved by the Board.

 

B.     Termination of Employment. Although Executive’s employment hereunder
shall be deemed “at will,” any termination shall be subject to the following
terms:

 

1.     For Cause. In the event that Executive is terminated for cause (as
hereinafter defined), Executive shall be entitled to Executive’s earned wages
through the date his employment with the Company is terminated, his accrued but
unused vacation, reimbursements of his outstanding expenses incurred and
submitted in compliance with Company policies and any other portion of his
compensation earned through the termination date.

 

2.     Without Cause. In the event that Executive is terminated without cause,
as hereinafter defined, and provided such termination constitutes a “separation
from service” as such term is defined in Section 409A of the Internal Revenue
Code (the “Code”), and further subject to the Executive's compliance with his
obligations under the agreement referenced in Section II herein, and his
execution of a release of claims in favor of the Company in a form acceptable to
the Company in the Company’s sole discretion (the "Release"), Executive shall be
entitled to an amount equal to the Executive’s annualized Base Salary in effect
on the date of termination or separation from service (the “Severance Amount”).
The Severance Amount will be paid in equal monthly installments at the rate in
effect at the time of Executive’s termination. The Compensation Committee of the
Board of Directors shall have the sole discretion to pay any or all of the
Severance Amount in the form of equity compensation. Any such equity
compensation shall be issued from the Company’s Omnibus Incentive Plan, and
shall be fully vested upon payment. The amounts payable under this Section
IV.B.2 shall be in addition to Executive’s earned wages through the date his
employment is terminated from the Company, his accrued but unused vacation,
reimbursements of his outstanding expenses incurred and submitted in compliance
with Company policies and any other portion of his compensation earned through
the termination date.

 

Moreover, all options held by Executive will be subject to full accelerated
vesting on the date of termination without cause. The exercise period shall be
extended to three (3) years from the date of termination, or the option
expiration date as provided in the Stock Option Agreements between the Executive
and the Company.

 

 
3

--------------------------------------------------------------------------------

 

 

3. Management Transition Plan. In the event the Executive voluntarily terminates
his employment upon reaching the age of 65 or subsequent thereto, the Executive
shall be entitled to an amount equal to the Executive’s annualized Base Salary
in effect on the date of termination, provided such termination constitutes a
“separation from service” as such term is defined in Section 409A of the
Internal Revenue Code (the “Code”), and further subject to the Executive's
compliance with his obligations under the agreement referenced in Section II
herein, and his execution of a release of claims in favor of the Company in a
form acceptable to the Company in the Company’s sole discretion (the "Release").
The Compensation Committee of the Board of Directors shall have the sole
discretion to pay any or all of the Severance Amount in the form of equity
compensation. Any such equity compensation shall be issued from the Company’s
Omnibus Incentive Plan, and shall be fully vested upon payment. Any stock
portion shall also be issued within 30 days and shall be in the form of fully
registered and tradeable shares from the Company’s Omnibus Incentive Plan. The
amounts payable under this Section shall be in addition to Executive’s earned
wages through the date of the termination, his accrued but unused vacation,
reimbursements of his outstanding expenses incurred and submitted in compliance
with Company policies and any other portion of his compensation earned through
the termination date or separation from service.

 

Moreover, all options held by Executive will be subject to full accelerated
vesting on the date of separation. The exercise period shall be extended to
three (3) years from the date of separation, or the option expiration date as
provided in the Stock Option Agreements between the Executive and the Company.

 

The number of shares of common stock awarded under this Section IV.B.3 shall be
determined by the dollar amount equivalent to the remaining annualized Base
Salary not paid in cash, divided by the closing price for a share of the
Company’s common stock on the grant date, as reported by the New York Stock
Exchange. 

 

C.     Related Provisions. The following terms, conditions and definitions shall
apply to the termination of Executive:

 

1.     “Termination Without Cause.” For purposes of Section IV.B above, a
termination without cause shall be deemed to constitute any termination of
Executive’s employment hereunder by the Company, or by Executive, other than a
termination for cause as defined below. Notwithstanding any contrary provision
herein, it is understood that a termination without cause also shall include a
termination which:

 

(a)     occurs due to the death of Executive or to any physical or mental
Long-Term Disability that would prevent the performance of Executive’s duties
under this Agreement. For the purposes of this Agreement, a “Long-Term
Disability” shall mean a long-term disability that after consideration and
implementation of reasonable accommodations (provided that no accommodation that
imposes undue hardship on the Company will be required), renders or will render
Executive unable to perform his essential job functions for one hundred eighty
(180) days out of any three hundred sixty-five (365)-day period or for four
(4) consecutive months. The determination of Executive’s Long-Term Disability
shall be made by Executive’s attending physician unless the Board disagrees with
such determination, in which case Executive’s Long-Term Disability shall be
determined by a majority of three (3) physicians qualified to practice medicine
in the State of the Executive’s residence, one (1) to be selected by each of the
Executive (or his authorized representative) and the Board and the third to be
selected by such two (2) designated physicians; or

 

 
4

--------------------------------------------------------------------------------

 

 

(b)     is a Constructive Termination (as defined below) initiated by Executive.

 

"Constructive Termination" shall mean (i) the assignment or partial assignment
of any duties or responsibilities inconsistent in any respect with those
customarily associated with the position or those actually provided in this
agreement (including status, offices, titles and reporting requirements) to be
held by you during your employment period, or any other action by the Company
that results in a diminution or other reduction or any adverse change in your
position, title, authority, duties or responsibilities; (ii) any failure by the
Company to comply with any provision of this agreement; (iii) a relocation of
your principal place of employment more than thirty-five (35) miles from its
current location; (iv) any reduction in your base salary or bonus opportunity;
(v) a reduction in the kind or level of your benefits to which you were entitled
immediately prior to such reduction; (vi) a material reduction of the facilities
and perquisites (including office space and location) or secretarial and
administrative support available to you immediately prior to such reduction;
(vii) the assignment of duties that are substantially inconsistent with your
training, education, professional experience and the job for which you were
initially hired hereunder; or (viii) the failure of any successor-in-interest to
assume all of the obligations of the Company under this agreement.

 

2.     “Termination For Cause.” Subject to the notice requirement as provided in
paragraph E below, for purposes of Section IV.B.2 (and Section IV.C.1) above, a
termination for cause shall be a termination of Executive’s employment hereunder
made:

 

(a)     by the Company, if Executive:

 

(i)     materially breaches any material terms of this Agreement which has
caused demonstrable injury to the Company;

 

(ii)     commits willful gross acts of dishonesty, fraud, misrepresentation, or
other acts of moral turpitude taken by Executive in connection with Executive
responsibilities as an employee provided that no act or failure to act shall be
considered "willful" under this definition unless Executive acted, or failed to
act, with an absence of good faith and without a reasonable belief that his
action, or failure to act, was in the best interest of the Company;

 

 
5

--------------------------------------------------------------------------------

 

 

(iii)     is convicted of any felony or any crime involving moral turpitude
resulting in either case in significant and demonstrable harm to the Company; or

 

(iv) fails to achieve the stated milestones and tasks as requested in writing by
the Board of Directors, including but not limited to failure to perform, or
continuing to neglect the performance of duties assigned to Executive, which
failure or neglect will significantly and adversely affect the Company’s
business or business prospects and which failure is due to circumstances within
Executive’s reasonable control.

 

(b)     by Executive, unless such termination by Executive is for Constructive
Termination.

 

D.     Company Actions. All relevant determinations to be made by the Company
under paragraph C.2(a) above shall be made in the reasonable discretion of the
Board (or, if so delegated by said Board, by a committee of the Board), acting
in good faith, and, except as otherwise specified herein, shall be conclusive
and binding, but shall be subject to arbitration in accordance with Section V
below. This Agreement is intended to comply with the requirements of Internal
Revenue Code Section 409A (“Section 409A”) and the Board and the Board committee
will interpret its provisions accordingly. If, at the time of Executive’s
termination, any stock of the Company is publicly-traded and the Company
determines that Executive is a “specified employee” within the meaning of
Section 409A of the Code at such time, then (i) the salary continuation payments
specified herein (to the extent that they are subject to Section 409A of the
Code) will commence on the earlier of (A) the first business day following
expiration of the six-month period measured from your separation or (B) the date
of your death and (ii) the installments that otherwise would have been paid
prior to such date will be paid in a lump sum when the salary continuation
payments commence. Executive understands and agrees that the Company makes no
assurances with respect to the tax consequences arising as a result of this
Agreement and the payment of any tax liabilities or related penalties arising
out of this Agreement is solely and exclusively the responsibility of Executive,
without any expectation or understanding that the Company will pay or reimburse
Executive for such taxes or other items. Concerning any Section 409A taxes or
related penalties the Company will use its best efforts in good faith to reduce
or eliminate such tax liabilities or penalties including but not limited to a
delay of such payments the minimum time necessary to avoid tax liabilities or
penalties. If any payment is delayed pursuant to this paragraph on the date of
payment the Company shall pay in a lump sum all payments that otherwise would
have been paid during the period of the delayed payments.

 

 
6

--------------------------------------------------------------------------------

 

 

E.     Notice and Remedy. In the event that any reason for termination by the
Company under paragraph C.2(a) above, or by Executive in the case of a
Constructive Termination, may be cured by Executive, or the Company, as the case
may be, then the Company, or Executive, shall first give a written notice to the
other (by mail, or by email, or by fax, to the last known address of the
recipient; said notice being deemed given, if by mail, as of the earlier of four
days after mailing or as of the date when actually received, or, if by email or
fax, when sent), specifying the reason for termination and providing a period of
30 days to cure the fault or reason specified. Lacking such cure within said 30
days, or if the notified party earlier refuses to effect the cure, the
termination shall then be deemed effective. If such cure is so made, the
termination shall not then be deemed effective, but any later conduct of a
similar nature constituting a reason for termination shall allow the Company, or
Executive, as the case may be, the right to cause the termination effectiveness
without need for any further period of time to cure. All communications shall be
sent to the address as set forth on the signature page hereof, or to such other
address as a party may designate by ten days’ advance written notice to the
other party hereto.

 

V.     ARBITRATION.

 

A.     Arbitration. Any controversy or claim arising out of or relating to this
Agreement, or the breach thereof, or any of the rights, benefits or obligations
resulting from its terms, shall be settled by arbitration in San Francisco,
California. Except for the right of the Company and Executive to seek injunctive
relief in court, any controversy, claim or dispute of any type arising out of or
relating to Executive’s employment or the provisions of this Agreement shall be
resolved in accordance with this Section V of the Agreement, regarding
resolution of disputes, which will be the sole and exclusive procedure for the
resolution of any such disputes. This Agreement shall be enforced in accordance
with the Federal Arbitration Act, the enforcement provisions of which are
incorporated by this reference. Matters subject to these provisions include,
without limitation, claims or disputes based on statute, contract, common law
and tort and will include, for example, matters pertaining to termination,
discrimination, harassment, compensation and benefits. Matters to be resolved
under these procedures also include claims and disputes arising out of statutes
such as the Fair Labor Standards Act, Title VII of the Civil Rights Act, the Age
Discrimination in Employment Act, the California Labor code, and the California
Fair Employment and Housing Act. Nothing in this provision is intended to
restrict Executive from submitting any matter to an administrative agency with
jurisdiction over such matter.

 

The Executive and the Company agree that any disputes related to or arising out
of the Executive’s employment with the Company will be determined by arbitration
in accordance with the then-current JAMS employment arbitration rules and
procedures, except as modified herein. The arbitration will be conducted by a
sole neutral arbitrator. If the Company and Executive cannot agree on an
arbitrator, then the arbitrator will be selected by JAMS in accordance with Rule
12 of the JAMS employment arbitration rules and procedures. Reasonable discovery
will be permitted by both parties and the arbitrator may decide any issue as to
discovery. The arbitrator may decide any issue as to whether or as to the extent
to which any dispute is subject to arbitration in this Section V and may award
any relief permitted by law. The arbitrator must render the award in writing,
including an explanation of the reasons for the award. Judgment upon the award
may be entered by any court having jurisdiction of the matter, and the decision
of the arbitrator will be final and binding. The parties hereto hereby waive to
the fullest extent permitted by law any rights to appeal or to review of such
award by any court. The statute of limitations applicable to the commencement of
a lawsuit will apply to the commencement of arbitration under Section V of this
Agreement. At the request of any party, the arbitrator, attorneys, parties to
the arbitration, witnesses, experts, court reporters or other persons present at
the arbitration shall agree in writing to maintain the strict confidentiality of
the arbitration proceedings. The arbitrator’s fees and cost of the Arbitration
will be paid in full by the Company.

 

 
7

--------------------------------------------------------------------------------

 

 

B.     Acknowledgement. EXECUTIVE HAS READ AND UNDERSTANDS THIS SECTION V, WHICH
DISCUSSES ARBITRATION. EXECUTIVE UNDERSTANDS THAT BY SIGNING THIS AGREEMENT,
EXECUTIVE AGREES TO SUBMIT ANY CLAIMS ARISING OUT OF, RELATING TO, OR IN
CONNECTION WITH THIS AGREEMENT, OR THE INTERPRETATION, VALIDITY, CONSTRUCTION,
PERFORMANCE, BREACH OR TERMINATION THEREOF TO ARBITRATION, AND THAT THE
PROVISIONS SET FORTH IN THIS SECTION V CONSTITUTE A WAIVER OF EXECUTIVE’S RIGHT
TO A JURY TRIAL.

 

C.     No Duty to Mitigate. Executive is under no contractual or legal
obligation to mitigate Executive’s damages in order to receive the severance
benefits provided in this Agreement.

 

VI.     LEGAL ADVICE.

 

Executive acknowledges that an opportunity has been afforded to Executive to
consult with legal counsel with respect to this Agreement and that no individual
representing the Company has given legal advice with respect to this Agreement.

 

VII.     MISCELLANEOUS AND CONSTRUCTION.

 

Except as otherwise specifically provided herein, this Agreement:

 

A.     and any benefits or obligations herein may not be assigned or delegated
by Executive (but may be so assigned or delegated by the Company);

 

B.     contains the entire understandings of the parties as to its subject
matter, and replaces and supersedes any existing employment agreement and any
and all contrary prior understandings or agreements;

 

C.      may be amended or modified only by a written amendment or modification
signed by the Company and Executive;

 

D.     is made in, and shall be construed under the laws of, the State of
California;

 

E.     inures to the benefit of, and is binding upon, the permitted successors,
assigns, distributees, personal representatives, heirs and other
successors-in-interest to and of the parties hereto;

 

F.     shall not be interpreted by reference to any of the captions or headings
of the paragraphs herein, which captions or headings have been inserted for
convenience purposes only;

 

 
8

--------------------------------------------------------------------------------

 

 

G.     shall be fully effectuated in accordance with its tenor, effect and
purposes by each of the parties hereto by executing such further documents or
taking such other actions as may be reasonably requested by the other party
hereto; and

 

H.     shall be interpreted, as to its remaining provisions, to be fully lawful
and operative, to the extent reasonably required to fulfill its principal tenor,
effect and purposes, in the event that any provision either is found by any
court of competent jurisdiction to be unlawful or inoperative or violates any
statutory or legal requirement, and the balance of the Agreement shall be
interpreted as if such provision were so excluded and shall be enforceable in
accordance with its terms.

 

I.     may be executed in more than one counterpart, each of which shall be
deemed an original, but all of which together shall constitute one and the same
instrument.

 

 
9

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Company and Executive have executed this Agreement as of
the day and year first above written.

 

 

COMPANY:

 

        NOVABAY PHARMACEUTICALS, INC.        

 

 

 

 

 

 

 

 

 

By:

/s/ Mark Sieczkarek

 

 

Name: 

Mark Sieczkarek 

 

 

Title: 

Interim CEO

 

  Address: 5980 Horton Street, Suite 550      

Emeryville, CA 94608

    E-mail: msieczkarek@novabay.com  

 

 



 

EXECUTIVE:

 

     

 

 

 

 

 

 

 

 

 

 

/s/ Thomas J. Paulson

 

 

 

Thomas J. Paulson

 

          Address: [At the address and contact



information most recently on the

books and records of the Company.]

    E-mail: tpaulson@novabay.com  



 

 

10